 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      RICHARD D. BASSETT,                           Case No.: 20-cv-0160-BAS-AGS
11    CDCR #F-06286,
                                                    (1) GRANTING MOTION TO
12                                     Plaintiff,       PROCEED IN FORMA
                                                        PAUPERIS [ECF No. 2];
13          v.
                                                         AND
14    I. MALVEDA,
                                                    (2) SUA SPONTE DISMISSING
15                                  Defendant.          COMPLAINT PURSUANT TO
                                                        28 U.S.C. § 1915(e)(2)(B)(ii)
16                                                      AND § 1915A(b)(1) [ECF No. 1]
17

18         Richard D. Bassett (“Plaintiff”), incarcerated at the Richard J. Donovan Correctional
19   Facility (“RJD”) located in San Diego, California, is proceeding pro se in this case with a
20   civil rights Complaint filed pursuant to 42 U.S.C. § 1983. (Compl., ECF No. 1). Plaintiff
21   alleges Defendant Malveda used excessive force against him in violation of his Eighth
22   Amendment rights. (Id. at 3–5.)
23         Plaintiff has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a);
24   instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
25   § 1915(a). (Mot. to Proceed IFP, ECF No. 2.)
26   I.    MOTION TO PROCEED IFP
27         All parties instituting any civil action, suit or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of
                                                1
                                                                                           20cv160
 1   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 4   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
 5   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
 6   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185
 7   (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28 U.S.C.
 8   § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 9          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
10   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
11   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
12   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
13   trust account statement, the Court assesses an initial payment of 20% of (a) the average
14   monthly deposits in the account for the past six months, or (b) the average monthly balance
15   in the account for the past six months, whichever is greater, unless the prisoner has no
16   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
17   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
18   month’s income, in any month in which his account exceeds $10, and forwards those
19   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
20   136 S. Ct. at 629.
21          In support of his Motion to Proceed IFP, Plaintiff has submitted a copy of his CDCR
22   Inmate Statement Report, together with a prison certificate completed by an accounting
23   official at RJD attesting to his trust account activity. (ECF No. 3 at 1–5.) See 28 U.S.C. §
24   1915(a)(2); S.D. CAL. CIVLR 3.2; Andrews, 398 F.3d at 1119. These statements show that
25   Plaintiff had an available balance of only $0.16 at the time of filing (ECF No. 3 at 1.) Based
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                          2
                                                                                                          20cv160
 1   on this accounting, no initial partial filing fee is assessed. See 28 U.S.C. § 1915(b)(4)
 2   (providing that “[i]n no event shall a prisoner be prohibited from bringing a civil action or
 3   appealing a civil action or criminal judgment for the reason that the prisoner has no assets
 4   and no means by which to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630;
 5   Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve”
 6   preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay . . . due to
 7   the lack of funds available to him when payment is ordered.”).
 8         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2),
 9   declines to exact any initial filing fee because his prison certificate indicates he has “no
10   means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Secretary of the California
11   Department of Corrections and Rehabilitation (“CDCR”), or his designee, to instead collect
12   the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and forward them
13   to the Clerk of the Court pursuant to the installment payment provisions set forth in 28
14   U.S.C. § 1915(b)(1). See id.
15   II.   SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2)(B) & 1915A
16         A.     Standard of Review
17         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
18   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
19   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is
20   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
21   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
22   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
23   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
24   targets of frivolous or malicious suits need not bear the expense of responding.’” Nordstrom
25   v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources,
26   Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
27         “The standard for determining whether a plaintiff has failed to state a claim upon
28   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
                                                  3
                                                                                           20cv160
 1   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 2   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 3   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 4   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 5   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 6   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 7   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 8           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 9   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
10   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
11   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
12   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
13   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
14   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
15           B.    Plaintiff’s Factual Allegations
16           On May 3, 2019, Plaintiff alleges he was “conducting his assigned job duties” as a
17   “culinary worker” when Malveda, a “correctional supervising cook,” started an
18   “unnecessary argument with [Plaintiff] over a missing Kosher diet.” (Compl. at 3.)
19   Plaintiff told Malveda that he had no information regarding the missing meal and informed
20   Malveda that he “did not prepare them.” (Id.) He advised Malveda to “speak to the inmate
21   [Malveda] put in charge of Kosher diets.” (Id.) Plaintiff claims Malveda “stormed off.”
22   (Id.)
23           Approximately ten (10) minutes later, Plaintiff alleges Malveda “with malicious and
24   criminal intent” threw a “blunt object (ladle)” at Plaintiff which hit his upper back. (Id.)
25   Plaintiff “immediately turned around” and purportedly saw Malveda “staring at [him] with
26   an angry look” on his face. (Id.) Plaintiff said to Malveda, “what the [expletive].” (Id.)
27   Malveda allegedly picked up the ladle, “started straightening it out,” and began arguing
28   with Plaintiff. (Id.)
                                                   4
                                                                                             20cv160
 1            Correctional Officer Artega 2 asked Plaintiff “what was the problem” and Plaintiff
 2   explained what had just happened with Malveda. (Id. at 4.) Artega told Plaintiff “to just
 3   go home for the day.” (Id.)
 4            Upon exiting the dining hall, Plaintiff explained to Sergeant Rocha3 and another
 5   unnamed Sergeant “what [Malveda] had done and was told by [Rocha] to go to medical.”
 6   (Id.) Plaintiff was also told to wait for Rocha to “do a video interview on the staff assault
 7   on inmate” which was later conducted. (Id.) Plaintiff alleges that Malveda has had “two
 8   prior assaults on inmate workers.” (Id.)
 9            Plaintiff seeks injunctive relief, $100,000 in compensatory damages, $100,000 in
10   punitive damages, and seeks to have Malveda “charged with felony assault with a weapon
11   other than a fire arm.” (Id. at 9.)
12            C.     Analysis
13            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
14   elements: (1) that a right secured by the Constitution or laws of the United States was
15   violated, and (2) that the alleged violation was committed by a person acting under the color
16   of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030, 1035–
17   36 (9th Cir. 2015). Here, Plaintiff alleges that Malveda violated his Eighth Amendment
18   rights when he “with malicious and criminal intent [threw] a blunt object (ladle) at me,
19   hitting me in my back (upper).” (See Compl. at 3–4.)
20            The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.”
21   U.S. Const. Amend. VIII. The “unnecessary and wanton infliction of pain” constitutes
22   cruel and unusual punishment prohibited by the United States Constitution. Whitley v.
23   Albers, 475 U.S. 312, 319 (1986). Neither accident nor negligence constitutes cruel and
24   unusual punishment, as “[i]t is obduracy and wantonness, not inadvertence or error in good
25   faith, that characterize the conduct prohibited by the Cruel and Unusual Punishments
26   Clause.” Id.
27
     2
         Artega is not a named Defendant.
28   3
         Rocha is not a named Defendant.
                                                   5
                                                                                           20cv160
 1         When prison guards stand accused of using excessive force in violation of the Eighth
 2   Amendment, “the core judicial inquiry is . . . whether force was applied in a good-faith
 3   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”
 4   Hudson v. McMillian, 503 U.S. 1, 7 (1992). The Court considers the following factors: (1)
 5   the need for application of force; (2) the relationship between the need and the amount of
 6   force used; (3) the extent of the injury inflicted; (4) the threat “reasonably perceived by the
 7   responsible officials”; and (5) “any efforts made to temper the severity of a forceful
 8   response.” Id. (citing Whitley, 476 U.S. at 321). “From such considerations inferences may
 9   be drawn as to whether the use of force could plausibly have been thought necessary, or
10   instead evinced such wantonness with respect to the unjustified infliction of harm as is
11   tantamount to a knowing willingness that it occur.” Whitley, 475 U.S. at 321.
12         Not “every malevolent touch by a prison guard gives rise to a federal cause of
13   action.” Hudson, 503 U.S. at 9. “The Eighth Amendment’s prohibition of ‘cruel and
14   unusual’ punishments necessarily excludes from constitutional recognition de minimis uses
15   of physical force, provided that the use of force is not of a sort repugnant to the conscience
16   of mankind.” Id. (some internal quotation marks omitted).
17         Here, Plaintiff’s Complaint is devoid of any factual allegations that he suffered an
18   injury from Malveda allegedly throwing a ladle at him. The lack of an injury would indicate
19   that the amount of force used was, at most, de minimis rather than excessive. Thus, the
20   bare allegation that Defendant Malveda threw a ladle at him, without any further factual
21   elaboration, is simply not enough for the Court to find that Plaintiff has adequately stated
22   an Eighth Amendment excessive force claim.
23         Because Plaintiff’s Eighth Amendment excessive force claims fail to state a claim
24   upon which § 1983 relief can be granted, the Court DISMISSES Plaintiff’s Complaint in
25   its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203
26   F.3d at 1126–27; Rhodes, 621 F.3d at 1004.
27

28
                                                   6
                                                                                             20cv160
 1   III.   CONCLUSION AND ORDER
 2          For the reasons discussed, the Court:
 3          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 4   (ECF No. 2).
 5          2.    DIRECTS the Secretary of the CDCR, or his designee, to collect from
 6   Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing monthly
 7   payments from his account in an amount equal to twenty percent (20%) of the preceding
 8   month’s income and forwarding those payments to the Clerk of the Court each time the
 9   amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). PAYMENTS
10   SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED
11   TO THIS ACTION.
12          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
13   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
14          4.    DISMISSES Plaintiff’s Complaint in its entirety for failing to state a claim
15   upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and
16   § 1915A(b)(1).
17          5.    GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
18   which to file an Amended Complaint which cures the deficiencies of pleading noted.
19   Plaintiff’s Amended Complaint must be complete by itself without reference to his original
20   pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
21   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
22   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
23   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
24   (noting that claims dismissed with leave to amend which are not re-alleged in an amended
25   pleading may be “considered waived if not repled.”).
26          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
27   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to state
28   a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
                                                    7
                                                                                              20cv160
 1   1915A(b), and his failure to prosecute in compliance with a court order requiring
 2   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
 3   not take advantage of the opportunity to fix his complaint, a district court may convert the
 4   dismissal of the complaint into dismissal of the entire action.”).
 5         6.     The Clerk of Court is directed to mail a form civil rights complaint to Plaintiff
 6   for his use in amending.
 7         IT IS SO ORDERED.
 8

 9   DATED: March 13, 2020
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                   8
                                                                                            20cv160
